The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
. The count is for services rendered as attorney at law in the case of Brown v. Vidal. Upon the trial, "evidence was admitted against the objection of defendant to prove the value of services in the case of New-land v. Keane.
The proofs in every case must correspond with the allegations. A *57recovery in this case would be no bar to another action for the services rendered in the case of Newland v. Keane. The evidence should therefore have been excluded.
Newland was an incompetent witness to prove the value of Hart’s legal services. He was not a lawyer, and therefore not such an expert as the rules of evidence admit.
For these errors the judgment is reversed, and the cause remanded.